eryDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner Notes
The Examiner notes that target simulators, such as Applicant’s claimed invention and Lee’s prior art have a different “intended use” than Stoddard’s jamming invention.  However, the internal workings of both target simulators and jammers are nearly identical: both simulators and jammers analyze incoming signals, both simulators and jammers can digitally alter these signals, and both simulators and jammers then output “virtual” or “false” targets to either test the host radar, or confuse the host radar.
The Examiner notes that the prior art cited covers several decades.  As such terms in the art have evolved.  For instance, the terms “up-converter”, “down-converter”, “multiplier” are analogous to the Applicant’s use of the term “mixer”.  Each of these devices take a signal at one frequency, mix with a carrier-type frequency to either up or down covert an “intermediate frequency”, which is then typically fed to an analog to digital, or digital to analog converter.  
Claim Objections
Claim 9 is/are objected to because it uses the word “mixt”.  The Examiner interpreted this word as “mix” and did not issue a 112(b) rejection because the issue was a simple spelling error.  Correction is required.  
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 4, 5, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, et al, Korean Patent Application 2016/0050121 (Examiner note:  The Google Patent Translate function was used for the citations in for this reference “Lee”).
Regarding claim 1, Lee teaches:
Radar target simulator having an analogue-to-digital converter having a first clock generator and a digital-to-analogue converter having a second clock generator, (Lee, page 2 top, page 3 top and middle, “[page 1] As shown in FIG. 1, the simulated target apparatus for radar testing should simulate the target signal delay time, Doppler frequency, and signal strength according to the distance and the moving speed of the target. [page 3] A first DDS 300 and a second DDS 400 for receiving frequency control data from the DDS control block to generate different sampling clocks and supplying them to the ADC and the DAC, respectively; … (FIG) 7, the radar target simulator using a radar target simulator with two DDS (direct digital synthesis) which provide two different clock signals; DDS 300 clock controls the ADC 200; DDS 400 clock controls the DAC 500).

    PNG
    media_image1.png
    344
    545
    media_image1.png
    Greyscale

wherein the analogue-to-digital converter is configured to receive a radar signal transmitted by a radar system as an input signal, (Lee, page 2 bottom, “An ADC 200 for converting the analog load signal into digital data with a sampling clock of 500 MHz and storing the digital data in a memory when a radar signal is input;”; a radar signal is input to the ADC 200 which converts the incoming signal using DDS 300).
wherein the digital-to-analogue converter is configured to return an output signal to the radar system for simulation of a radar target, and (Lee, page 3 middle, “At this time, the first DDS 300 and the second DDS 400 receive frequency control data from the DDS control block, generate different sampling clocks, and supply the same to the ADC and the DAC, respectively. The DAC 500 converts the digital data of the memory into an analog signal.”; a DAC 500 outputs a target signal based on the second DDS 400).
wherein the first and the second clock generator are configured to operate the analogue-to-digital converter and the digital-to-analogue converter at a different sampling rate in each case. (Lee, page 3 middle, “The FPGA (100) includes a Range Delay control block (110) for calculating a delay time to perform a time delay, a memory control block (120) for providing data in a memory as a DAC, A memory 130 for storing the provided digital data, and a DDS control block 140 for providing frequency control data to the first DDS and the second DDS. … At this time, the first DDS 300 and the second DDS 400 receive the respective frequency control data from the DDS Control block, generate different sampling clocks, and supply them to the ADC and the DAC.”; a common DDS control outputs an initial signal to both the ADC DDS 300 and DAC DDS 400, the two DDSs (i.e. two sampling clocks) operated at different frequencies).
Regarding claim 4, Lee teaches:
Radar target simulator according to claim 1, wherein for the relationship between the sampling rate of the digital-to-analogue converter f.sub.CLK n, where n = 1, and the sampling rate of the analogue-to-digital converter f.sub.CLK I, or, when there are multiple output channels, for the relationship between the sampling rate of the applicable digital-to-analogue converter f.sub.CLK n, where n = 1, 2, 3, …, in the respective output channel and the sampling rate of the analogue-to-digital converter f.sub.CLK I, it holds that:  

    PNG
    media_image2.png
    55
    192
    media_image2.png
    Greyscale

(Lee, page 4, middle, “Finally, the sampling clock of the DAC shown in FIG. 11 (D) is obtained as shown in Equation (3) (see below equation).”; that the ADC clock and the DAC clock have a difference between the clocks that mimics the Doppler shift of the clocks; the well known Doppler frequency shift based on the speed of light and .delta. Radial velocity between objects).

    PNG
    media_image3.png
    181
    361
    media_image3.png
    Greyscale

where v.sub.obj n is the speed of the accordingly simulated radar target using the one or the respective output channel relative to the radar system, and where c.sub.o is the propagation speed of the applicable electromagnetic wave in open space. (Lee, page 4, middle, “In this case, if the DAC clock is controlled to be equal to the ADC clock, the distance of the target signal is fixed. If the sampling clock of the DAC is controlled as shown in Equation 3 according to the target speed as shown in FIG. 11C, The time difference of the DAC sampling clock is accumulated to generate a target signal whose distance moves.”; an equation of Doppler shift, which is mathematically identical to the claimed equation where f CLK I is directly related to the speed of the incoming signal; f CLK n is directly related to the speed of the outgoing signal; where the subtraction of the two frequencies is directly related to the synthesized Doppler frequency shift in the Doppler Shift equation (shown below but not repeated later); that the claimed equation, Lee’s equation, and the classic Doppler equation below are mathematically equivalent).

    PNG
    media_image4.png
    163
    1098
    media_image4.png
    Greyscale

Regarding claim 5, Lee teaches Radar target simulator according to claim 1, wherein the radar target simulator is configured to process the input signal on the applicable carrier signal frequency. (Lee, page 2, middle, “In other words, when a radar signal is input, the signal is sampled at 500 MHz ADC clock, and the acquired data is stored in the memory inside the FPGA.”; that the ADC clock is based on the sampling required for the center frequency of the radar energy).
Regarding claim 11, Lee teaches:
Method for radar target simulation, wherein the method has the following steps: (Lee, page 2 top, page 3 top and middle, “[page 1] As shown in FIG. 1, the simulated target apparatus for radar testing should simulate the target signal delay time, Doppler frequency, and signal strength according to the distance and the moving speed of the target. [page 3] A first DDS 300 and a second DDS 400 for receiving frequency control data from the DDS control block to generate different sampling clocks and supplying them to the ADC and the DAC, respectively; … (FIG) 7, the radar target simulator using the multiple sampling clock frequency of the present invention includes an ADC 200, an FPGA 100, a first DDS 300 and a second DDS 400, a DAC 500, .”; a radar target simulator with two DDS (direct digital synthesis) which provide two different clock signals; DDS 300 clock controls the ADC 200; DDS 400 clock controls the DAC 500).
receiving a radar signal transmitted by a radar system as an input signal using an analogue-to-digital converter, (Lee, page 2 bottom, “An ADC 200 for converting the analog load signal into digital data with a sampling clock of 500 MHz and storing the digital data in a memory when a radar signal is input;”; a radar signal is input to the ADC 200 which converts the incoming signal using DDS 300).
returning an output signal to the radar system for simulation of a radar target using a digital-to-analogue converter, and (Lee, page 3 middle, “At this time, the first DDS 300 and the second DDS 400 receive frequency control data from the DDS control block, generate different sampling clocks, and supply the same to the ADC and the DAC, respectively. The DAC 500 converts the digital data of the memory into an analog signal.”; a DAC 500 outputs a target signal based on the second DDS 400
operating the analogue-to-digital converter and the digital-to-analogue converter at a different sampling rate in each case. (Lee, page 3 middle, “The FPGA (100) includes a Range Delay control block (110) for calculating a delay time to perform a time delay, a memory control block (120) for providing data in a memory as a DAC, A memory 130 for storing the provided digital data, and a DDS control block 140 for providing frequency control data to the first DDS and the second DDS. … At this time, the first DDS 300 and the second DDS 400 receive the respective frequency control data from the DDS Control block, generate different sampling clocks, and supply them to the ADC and the DAC.”; a common DDS control outputs an initial signal to both the ADC DDS 300 and DAC DDS 400, the two DDSs (i.e. two sampling clocks) operated at different frequencies).
Regarding claim 12, Lee teaches:
Method according to claim 11, wherein for the relationship between the sampling rate of the digital-to-analogue converter f.sub.CLK n where n = 1, and the sampling rate of the analogue-to-digital converter f.sub.CLK I, or, when there are multiple output channels, for the relationship between the sampling rate of the applicable digital-to-analogue converter f.sub.CLK n, where n = 1, 2, 3, , in the respective output channel and the sampling rate of the analogue-to-digital converter f.sub.CLK I, it holds that: 
 
    PNG
    media_image2.png
    55
    192
    media_image2.png
    Greyscale

(Lee, page 4, middle, “Finally, the sampling clock of the DAC shown in FIG. 11 (D) is obtained as shown in Equation (3). (see below equation)”; that the ADC clock and the DAC clock have a difference between the clocks that mimics the Doppler shift of the clocks; the well known Doppler frequency shift based on the speed of light and .delta. Radial velocity between objects).

    PNG
    media_image3.png
    181
    361
    media_image3.png
    Greyscale

where v.sub.obj n is the speed of the accordingly simulated radar target using the one or the respective output channel relative to the radar system, and where c.sub.o is the propagation speed of the applicable electromagnetic wave in open space. (Lee, page 4, middle, “In this case, if the DAC clock is controlled to be equal to the ADC clock, the distance of the target signal is fixed. If the sampling clock of the DAC is controlled as shown in Equation 3 according to the target speed as shown in FIG. 11C, The time difference of the DAC sampling clock is accumulated to generate a target signal whose distance moves.”; an equation of Doppler shift, which is mathematically identical to the claimed equation where f CLK I is directly related to the speed of the incoming signal; f CLK n is directly related to the speed of the outgoing signal; where the subtraction of the two frequencies is directly related to the synthesized Doppler frequency shift in the Doppler Shift equation ); that the claimed equation, Lee’s equation, and the classic Doppler equation shown in claim 4 above are mathematically equivalent).


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tardiff, et al, U. S. Patent 4,626,217 (“Tardiff”).
Lee teaches radar target simulator according to claim 1.
Lee teaches:
wherein the radar target simulator has a memory, (Lee, page 3 bottom, “Fig. 8 is a detailed block diagram of an F-Fiji memory controller for generating a target distance constituting the radar target simulator of the present invention. In order to control the waveform storage memory, it is divided into an address counter for memory write and an address counter for read, and the difference between the time stored in the memory and the read time is used to calculate the distance Apply the delay time.”; a system with a memory attached to the ADC and DAC, the difference between time stored and read time is the delay time to calculate the distance of the synthesized target).
wherein applicable samples of the analogue-to-digital converter relating to the input signal are written to the memory  (Lee, page 3 bottom, “As shown in FIG. 10 (A), when a radar transmission pulse is input to the simulator, the ADC acquires data every 2 nsec, which is one cycle of a sampling clock of 500 MHz, and stores it in the memory.”).
Lee has not been used to teach:
at a write speed
that differs from the read speed at which applicable values of the digital-to-analogue converter relating to the formation of the output signal are read from the memory..
Tardiff has been used to teach:
at a write speed (Tardiff, column 4, lines 55-67, “The Coarse Delay Generator 23 uses a conventional RAM memory 91 technique for a delay device. Sampled data from signal conditioner 22 is stored in successive locations of memory. Each sampling interval 1/fs, causes the write address A from counter 86 to increment by one. Delayed sampled signals are accessed with respect to the write address A by subtracting the desired delay B from the write address to obtain a read address A-B.”; a first delay write / read speed which provides a delay element to the target, or a synthesized range).

    PNG
    media_image5.png
    572
    785
    media_image5.png
    Greyscale

that differs from the read speed at which applicable values of the digital-to-analogue converter relating to the formation of the output signal are read from the memory. (Tardiff, column 5, lines 5-33, “Fine Delay Generator 24 … Hence, an interpolation filter 66 is used to compute the values of the sampled signals at delay times a second delay read speed which imparts the Doppler shift to a target; changing the read speed to a faster speed generates a higher frequency (closing) target at the first delay range).
In view of the teachings of Tardiff it would have been obvious for a person of ordinary skill in the art to apply the teachings of Tardiff to Lee at the time the application was filed in order to simulate a radar signature of a moving vehicle to a receiving device. (column 1, lines 5-35).  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Tardiff to Lee before the effective filing date of the claimed invention in order to combine Tardiff’s explicit read/write speed to/from digital and Lee unspecified read/write speeds to memory.  The specified different clock speeds and unspecified clock speeds merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 3, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Stoddard, et al U. S. Patent Application Publication 2009/0061759 (“Stoddard”).
Regarding claim 3, Lee teaches radar target simulator according to claim 1.
Lee teaches wherein the radar target simulator  (Lee, page 2 top, page 3 top and middle, “[page 1] As shown in FIG. 1, the simulated target apparatus for radar testing should simulate the target signal delay time, Doppler frequency, and signal strength according to the distance and the moving speed of the target. [page 3] A first DDS 300 and a second DDS 400 for receiving frequency control data from a radar target simulator with two DDS (direct digital synthesis) which provide two different clock signals; DDS 300 clock controls the ADC 200; DDS 400 clock controls the DAC 500).
Lee does not explicitly teach:
has at least one further digital-to-analogue converter in order to provide at least two output channels, and/or
 wherein the radar target simulator has at least one further analogue-to-digital converter in order to provide at least two input channels..
Stoddard teaches:
has at least one further digital-to-analogue converter in order to provide at least two output channels, and/or (Stoddard, figure 8, paragraph 0091-0092, “[0091] In FIG. 8, a schematic block diagram of a multiple algorithm jammer 1-8 of the FIG. 1 type has multiple channels for jamming over a broad range of frequency bands at the same time. [0092] In FIG. 8, the regenerative jammer 1-8 includes a plurality of channel units 80 including the channel units 801, 802, … , 80c for the channels Cl, C2, … , CC, respectively. Each of the channel units 80 includes an transmit-unit 2, a receive-unit 4 and an antenna unit 17 like those described in connection with FIG. 1 and FIG. 3.”; that a jammer (a jammer creates false / simulated targets) can have multiple input and output channels at a single location, each channel with its own input and output circuitry).

    PNG
    media_image6.png
    636
    495
    media_image6.png
    Greyscale

 wherein the radar target simulator has at least one further analogue-to-digital converter in order to provide at least two input channels. (Stoddard, figure 3, paragraph 0062-0067, “[0062] In FIG. 3, further details of the multiple algorithms jammer 1 are shown. The jammer 1 includes an transmit-unit 2, a receive-unit 4 and an antenna unit 17.  [0064] In FIG. 3, receive-unit 4 includes an amplifier 35, including one or more amplifiers … The output from the VAR. ATTENUATOR 36 is down converted in the RF DOWN-CONVERTER 37. The RF DOWN-CONVERTER 37, controlled by an input on line 47 from control unit 5, converts the RF jammer receiver signals to lower frequency jammer receiver signals that are digitized in the A/D CONVERTER 38 to form digital received signals  [0063] In FIG. 3, transmit-unit 2 includes a D/A CONVERTER 31 that that each channel can have its own down-converter (i.e. input mixer); that each mixer down-converts the signal to a lower frequency (i.e. intermediate frequency), that this lower frequency signal is input to an ADC; that each channel can modify the incoming signal into a new intermediate frequency; that this digital this intermediate frequency has its own DAC; that the output of the DAC is up-converted (i.e. mixer); that this upconverted signal is transmitted to the host radar).

    PNG
    media_image7.png
    603
    724
    media_image7.png
    Greyscale

In view of the teachings of Stoddard it would have been obvious for a person of ordinary skill in the art to apply the teachings of Stoddard to Lee at the time the application was filed in order to create false targets to jam a radar systems by providing simulated targets (see paragraph 0021-0026).  Accordingly, the prior art references disclose that it is known that Lee’s single system to simulate a single target and Stoddard’s system to simulate multiple targets in different channels are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the multiple simulation systems for the single simulation system because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Lee teaches radar target simulator according to claim 1.
Lee teaches wherein the radar target simulator is configured (Lee, page 2 top, page 3 top and middle, “[page 1] As shown in FIG. 1, the simulated target apparatus for radar testing should simulate the target signal delay time, Doppler frequency, and signal strength according to the distance and the moving speed of the target. [page 3] A first DDS 300 and a second DDS 400 for receiving frequency control data from the DDS control block to generate different sampling clocks and supplying them to the ADC and the DAC, respectively; … (FIG) 7, the radar target simulator using the multiple sampling clock frequency of the present invention includes an ADC 200, an FPGA 100, a first DDS 300 and a second DDS 400, a DAC 500, .”; a radar target simulator with two DDS (direct digital synthesis) which provide two different clock signals; DDS 300 clock controls the ADC 200; DDS 400 clock controls the DAC 500).
Lee does not explicitly teach:
to process the input signal on an intermediate frequency level, wherein the radar target simulator has an input-side mixer configured to mix the input signal with a first frequency before the conversion using the analogue-to-digital converter, wherein the radar target simulator has an output-side mixer, or,
when there are multiple output channels, accordingly multiple output-side mixers, which are each configured to mix the output signal in each case with a second frequency, or, when there are multiple output channels, with an applicable second frequencies in the respective output channel, after the conversion using the applicable digital-to-analogue converter..
Stoddard teaches:
to process the input signal on an intermediate frequency level, wherein the radar target simulator has an input-side mixer configured to mix the input signal with a first frequency before the conversion using the analogue-to-digital converter, wherein the radar target simulator has an output-side mixer, or, (Stoddard, figure 3, paragraph 0062-0067, “[0062] In FIG. 3, further details of the multiple algorithms jammer 1 are shown. The jammer 1 includes an transmit-unit 2, a receive-unit 4 and an antenna unit 17.  [0064] In FIG. 3, receive-unit 4 includes an amplifier 35, including one or more that each channel can have its own down-converter (i.e. input mixer); that each mixer down-converts the signal to a lower frequency (i.e. intermediate frequency), that this lower frequency signal is input to an ADC; that each channel can modify the incoming signal into a new intermediate frequency; that this digital this intermediate frequency has its own DAC; that the output of the DAC is up-converted (i.e. mixer); that this upconverted signal is transmitted to the host radar).
when there are multiple output channels, accordingly multiple output-side mixers, which are each configured to mix the output signal in each case with a second frequency, or, when there are multiple output channels, with an applicable second frequencies in the respective output channel, after the conversion using the applicable digital-to-analogue converter. (Stoddard, figure 8, paragraph 0091-0092, “[0091] In FIG. 8, a schematic block diagram of a multiple algorithm jammer 1-8 of the FIG. 1 type has multiple channels for jamming over a broad range of frequency bands at the same time. [0092] In FIG. 8, the regenerative jammer 1-8 includes a plurality of channel units 80 including the channel units 801, 802, … , 80c for the channels Cl, C2, … , CC, respectively. Each of the channel units 80 includes an transmit-unit 2, a receive-unit 4 and an antenna unit 17 like those described in connection with FIG. 1 and FIG. 3.”; that a jammer (a jammer creates false / simulated targets) can have multiple input and output channels at a single location, each channel with its own input and output circuitry).
Stoddard it would have been obvious for a person of ordinary skill in the art to apply the teachings of Stoddard to Lee at the time the application was filed in order to create false targets to jam a radar systems by providing simulated targets (see paragraph 0021-0026).  Accordingly, the prior art references disclose that it is known that Lee’s single system to simulate a single target and Stoddard’s system to simulate multiple targets in different channels are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the multiple simulation systems for the single simulation system because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 7, Lee, as modified by Stoddard, teaches radar target simulator according to claim 6.
Lee further teaches:
wherein for the relationship between the first frequency f.sub.Lo l and the second frequency f.sub.LO n, where n = 1, or, when there are multiple output channels, for the relationship between the first frequency f.sub.Lo I and the applicable second frequency f.sub.LO n, where n = 1, 2, 3, …, in the respective output channel, it holds that: 

    PNG
    media_image2.png
    55
    192
    media_image2.png
    Greyscale

(Lee, page 4, middle, “Finally, the sampling clock of the DAC shown in FIG. 11 (D) is obtained as shown in Equation (3). (see below equation)”; that the ADC clock and the DAC clock have a difference between the clocks that mimics the Doppler shift of the clocks; the well known Doppler frequency shift based on the speed of light and .delta. Radial velocity between objects).

    PNG
    media_image3.png
    181
    361
    media_image3.png
    Greyscale

where v.sub.obj n is the speed of the accordingly simulated radar target using the one or the respective output channel relative to the radar system, and where c.sub.o is the propagation speed of the applicable electromagnetic wave in open space. (Lee, page 4, middle, “In this case, if the DAC clock is controlled to be equal to the ADC clock, the distance of the target signal is fixed. If the sampling clock of the DAC is controlled as shown in Equation 3 according to the target speed as shown in FIG. 11C, The time difference of the DAC sampling clock is accumulated to generate a target signal whose distance moves.”; an equation of Doppler shift, which is mathematically identical to the claimed equation where f CLK I is directly related to the speed of the incoming signal; f CLK n is directly related to the speed of the outgoing signal; where the subtraction of the two frequencies is directly related to the synthesized Doppler frequency shift in the Doppler Shift equation; that the claimed equation, Lee’s equation, and the classic Doppler equation shown in claim 4 above are mathematically equivalent).
Regarding claim 9, Lee teaches radar target simulator according to claim 1.
Lee teaches wherein the radar target simulator  (Lee, page 2 top, page 3 top and middle, “[page 1] As shown in FIG. 1, the simulated target apparatus for radar testing should simulate the target signal delay time, Doppler frequency, and signal strength according to the distance and the moving speed of the target. [page 3] A first DDS 300 and a second DDS 400 for receiving frequency control data from the DDS control block to generate different sampling clocks and supplying them to the ADC and the DAC, respectively; … (FIG) 7, the radar target simulator using the multiple sampling clock frequency of the a radar target simulator with two DDS (direct digital synthesis) which provide two different clock signals; DDS 300 clock controls the ADC 200; DDS 400 clock controls the DAC 500).
Lee does not explicitly teach:
has an input-side mixer configured to mixt the input signal with a local oscillator frequency before the conversion using the analogue-to-digital converter, wherein the radar target simulator has an output-side mixer configured to mix the output signal with the local oscillator frequency, or,
 when there are multiple output channels, to mix each of these output channels with the local oscillator frequency, after the conversion using the digital-to-analogue converter, wherein the radar target simulator has an additional mixer, or, when there are multiple output channels, accordingly multiple additional mixers, which are each configured to mix the input signal with a mix frequency, or, when there are multiple output channels, with an applicable mix frequency in the respective output channel, after the conversion using the analogue-to-digital converter..
Stoddard teaches:
has an input-side mixer configured to mixt the input signal with a local oscillator frequency before the conversion using the analogue-to-digital converter, wherein the radar target simulator has an output-side mixer configured to mix the output signal with the local oscillator frequency, or, (Stoddard, figure 3, paragraph 0062-0067, “[0062] In FIG. 3, further details of the multiple algorithms jammer 1 are shown. The jammer 1 includes an transmit-unit 2, a receive-unit 4 and an antenna unit 17.  [0064] In FIG. 3, receive-unit 4 includes an amplifier 35, including one or more amplifiers … The output from the VAR. ATTENUATOR 36 is down converted in the RF DOWN-CONVERTER 37. The RF DOWN-CONVERTER 37, controlled by an input on line 47 from control unit 5, converts the RF jammer receiver signals to lower frequency jammer receiver signals that are digitized in the A/D CONVERTER 38 to form digital received that each channel can have its own down-converter (i.e. input mixer); that each mixer down-converts the signal to a lower frequency (i.e. intermediate frequency), that this lower frequency signal is input to an ADC; that each channel can modify the incoming signal into a new intermediate frequency; that this digital this intermediate frequency has its own DAC; that the output of the DAC is up-converted (i.e. mixer); that this upconverted signal is transmitted to the host radar).
 when there are multiple output channels, to mix each of these output channels with the local oscillator frequency, after the conversion using the digital-to-analogue converter, wherein the radar target simulator has an additional mixer, or, when there are multiple output channels, accordingly multiple additional mixers, which are each configured to mix the input signal with a mix frequency, or, when there are multiple output channels, with an applicable mix frequency in the respective output channel, after the conversion using the analogue-to-digital converter. (Stoddard, figure 8, paragraph 0091-0092, “[0091] In FIG. 8, a schematic block diagram of a multiple algorithm jammer 1-8 of the FIG. 1 type has multiple channels for jamming over a broad range of frequency bands at the same time. [0092] In FIG. 8, the regenerative jammer 1-8 includes a plurality of channel units 80 including the channel units 801, 802, … , 80c for the channels Cl, C2, … , CC, respectively. Each of the channel units 80 includes an transmit-unit 2, a receive-unit 4 and an antenna unit 17 like those described in connection with FIG. 1 and FIG. 3.”; that a jammer (a jammer creates false / simulated targets) can have multiple input and output channels at a single location, each channel with its own input and output circuitry).
Stoddard it would have been obvious for a person of ordinary skill in the art to apply the teachings of Stoddard to Lee at the time the application was filed in order to create false targets to jam a radar systems by providing simulated targets (see paragraph 0021-0026).  Accordingly, the prior art references disclose that it is known that Lee’s single system to simulate a single target and Stoddard’s system to simulate multiple targets in different channels are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the multiple simulation systems for the single simulation system because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 10, Lee, as modified by Stoddard, teaches radar target simulator according to claim 9.
Lee further teaches:
wherein for the relationship between the local oscillator frequency f.sub.Lo and the mix frequency f.sub.Mix n, where n = 1, or, when there are multiple output channels, for the relationship between the local oscillator frequency f.sub.L o and the applicable mix frequency f.sub.Mix n, where n = 1, 2, 3, , in the respective output channel, it holds that: 

    PNG
    media_image2.png
    55
    192
    media_image2.png
    Greyscale

(Lee, page 4, middle, “Finally, the sampling clock of the DAC shown in FIG. 11 (D) is obtained as shown in Equation (3). (see below equation)”; that the ADC clock and the DAC clock have a difference between the clocks that mimics the Doppler shift of the clocks; the well known Doppler frequency shift based on the speed of light and .delta. Radial velocity between objects).

    PNG
    media_image3.png
    181
    361
    media_image3.png
    Greyscale

where v.sub.obj n is the speed of the accordingly simulated radar target using the one or the respective output channel relative to the radar system, and where c.sub.o is the propagation speed of the applicable electromagnetic wave in open space. (Lee, page 4, middle, “In this case, if the DAC clock is controlled to be equal to the ADC clock, the distance of the target signal is fixed. If the sampling clock of the DAC is controlled as shown in Equation 3 according to the target speed as shown in FIG. 11C, The time difference of the DAC sampling clock is accumulated to generate a target signal whose distance moves.”; an equation of Doppler shift, which is mathematically identical to the claimed equation where f CLK I is directly related to the speed of the incoming signal; f CLK n is directly related to the speed of the outgoing signal; where the subtraction of the two frequencies is directly related to the synthesized Doppler frequency shift in the Doppler Shift equation; that the claimed equation, Lee’s equation, and the classic Doppler equation shown in claim 4 above are mathematically equivalent).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648